 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9

10   REBECCA JOHNSON,                                      Civil No. 3:20-CV-05720-MAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation between the parties it is hereby ORDERED that the above-

16   captioned case be reversed and remanded for further administrative proceedings including a de

17   novo hearing pursuant to sentence four of 42 U.S.C. § 405(g). The administrative law judge

18   (ALJ) will issue a new decision. Upon remand, the Appeals Council will instruct the ALJ to take

19   any steps necessary to fully develop the record, and to do the following items:

20      •     offer Plaintiff the opportunity for a hearing, to submit additional evidence, and make new

21            arguments;

22      •     reevaluate the medical opinion evidence of record, especially the opinions of Mark

23            Heilbrunn, M.D. and Lynn Staker, M.D.

24      •     reevaluate Plaintiff’s symptom complaints;

     Page 1         ORDER - [3:20-CV-05720-MAT]
 1
        •     reevaluate Plaintiff’s maximum physical and mental residual functional capacity as
 2
              required by Social Security Ruling 96-8p;
 3
        •     as needed, seek supplemental vocational expert evidence on whether Plaintiff can
 4
              perform any work with her assessed limitations; and
 5
        •     as needed, reassess whether Plaintiff could perform past relevant work or other jobs at
 6
              step five.
 7
        The parties agree that reasonable attorney fees will be awarded under the Equal Access to
 8
        Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.
 9
              DATED this 30th day of April, 2021.
10

11

12
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
13

14

15   Presented by:

16   s/ L. Jamala Edwards
     L. JAMALA EDWARDS
17   Special Assistant United States Attorney
     Office of the General Counsel
18   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
19   Seattle, WA 98104-7075
     Telephone: (206) 615-2732
20   Fax: (206) 615-2531
     jamala.edwards@ssa.gov
21

22

23

24

     Page 2       ORDER - [3:20-CV-05720-MAT]
